PER CURIAM.
On appeal, appellant raises one viable issue in arguing error in the trial court’s denial of his motion for postconviction relief: Ineffective assistance of counsel, in that counsel misrepresented at the violation of probation hearing the length of actual time appellant would serve in the Department of Corrections based on a plea.
Although the trial court attached to its order transcripts of two hearings related to appellant’s original sentence and violation of probation, the record contains no transcript of the actual proceedings in which appellant would have been questioned as to the volun-tariness of his plea, on his understanding as to the sentence he was agreeing to with his plea, or his satisfaction with the services of his attorney. The order is, therefore, deficient and we must reverse and remand for the necessary attachments or for an eviden-tiary hearing. Hoffman v. State, 571 So.2d 449 (Fla.1990); Thomas v. State, 642 So.2d 673 (Fla. 1st DCA 1994).
JOANOS, WOLF and WEBSTER, JJ., concur.